Title: From George Washington to William Black, 18 November 1773
From: Washington, George
To: Black, William

 

Sir,
Eltham 18th Novr 1773.

In answer to your letter of the 16th; I have to inform you that, I cannot accede to your proposals. I have taken some pains to bring myself as well acquainted with the value of your Lands in the counties of King & Qeen & King William, as I can; & having also been at some trouble to know the sentiments of Mr Custis’s friends in respect to the purchase, I have come to the following resolution, vizt—to offer £3,000 for your Land & Mill in King Wm, or £5,000 for that & the Land in King & Queen, suffering you to keep possession of both Tracts a year longer, when the whole is to be surrendered in as good condition, as they now are in; one half of the money to be paid upon executing good & sufficient Deeds, & the other half at the April meeting. I am, Sir, Your Most humble Servt

G: Washington

